Case 2:19-cr-00084-MWF Document 26-2 Filed 06/06/19 Page 1 of 1 Page ID #:108



   6/5/19

   To the Honorable Michael Fitzgerald,
   US District Judge


   Your Honor:

   This investigation that has taken five long years, and has caused me and my loved
   ones many sleepless nights during that time. In the end, I put my faith in the belief
   that I would be treated fairly. Through both the prosecutor’s and probation
   department’s recommendations – for which I am deeply grateful -- it now appears
   that I was right to trust the process.

   Some men are forced to mature more quickly than others. That was certainly true in
   my case. I have no formal education, and wasn’t blessed with easy financial
   opportunity. (As was the case with many of my friends with wealthy parents that I
   grew up with.) Still, I persevered, and did my best to overcome any obstacles that
   got in the way of taking care of my mother, my father, and my siblings when they
   needed it.

   I deeply regret that my best efforts in this regard haven’t always met the standards I
   set for myself. In some ways, I’ve had a hard life. And I know I’ve made quite a few
   mistakes along the way. But I feel I’ve learned from those mistakes, and that as bad
   as some of them have been, I’m now the better for having made and learned from
   them.

   Over the decade since I filed my bankruptcy, I have learned (the hard way) not to
   seek out shortcuts in life, and in business -- even when it seems the shortcuts may
   be legally justifiable. I have learned that morality has a different code of conduct
   that no attorney or accountant can opine on. Knowing right from wrong, by gauging
   one’s own moral compass. I believe I now understand this better than most, even
   though (for better or worse) it’s taken a lot to get here. I’d also like to think that I
   can go on from here to become a success again – this time, without running afoul of
   the law – and that I can also help others along the way.

   I now have a lovely wife and we are looking to start a family very soon. I continue to
   rest my faith in the system -- and what I have seen recently has given me renewed
   hope that this faith is justified. I’m grateful for your time and consideration.


   Respectfully Submitted,


   P. Vincent Mehdizadeh
